on appellant’s motion for rehearing.
DAVIDSON, Judge.
Appellant insists that the affirmance of this conviction does violence to and places an unauthorized construction upon Art. 666-23a, Sec. (1) of Vernon’s P. C.
A reasonable construction to be given to appellant’s contention is that under the statute mentioned it is not unlawful to transport whisky anywhere within this state, so long as the whisky is purchased at a place where the sale thereof is legal and is transported solely for the consumption of the purchaser.
It is apparent that such construction would make the right to transport whisky, under the statute, to depend not upon “place” but, rather, upon the “consumption” thereof. In other words, the right to transport whisky purchased at a place where the sale thereof was legal would continue until the whisky was consumed by the purchaser, regardless of the dry status. The statute authorizes no such construction.
The motion for rehearing is overruled.
Morrison, J., remains convinced of the correctness of the conclusion expressed in his dissenting opinion.
Opinion approved by the court.